DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Species I, claims 1-8, in the reply filed on April 28, 2021 is acknowledged.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Prior art structure shown in Prior art Figs. 1b and 1c of the instant drawings in view of Dean (US 2,853,957).
The Prior art structure is a system having features similar to those recited in the instant claims, including shunt assembly 100 installed on a car riding on a railroad track to complete an electrical circuit between a rail wheel and a track. However, the shunt assembly 100 includes a metal wire brush instead of a spring biased conductive contact shoe.
Dean discloses a similar system including a shunt assembly that includes spring-biased conductive contact shoe 14.
In view of Dean, it would have been obvious to one of ordinary skill in the art to alternatively use a spring biased current conductive contact shoe, similar to that taught by Dean, in the Prior art structure for achieving expected advantages thereof, such as to 
Regarding instant claims 2-3, the contact shoe 14 of Dean is arranged to contact the hub of wheel 11 and configured with a concave base (see Fig. 1). The Prior art structure, as modified, is considered to include similar features.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art applied to claim 1 or 2 above and further in view of AZO Materials - 304L Stainless Steel.
304L stainless steel material is known for its corrosive resistant characteristic. Consider for example the 304L stainless steel material described in AZO. It would have been obvious to one of ordinary skill in the art to form/cast the conductive contact shoe of the Prior art structure, as modified, from a known 304L stainless steel material, such as that in described in AZO, for achieving the expected advantage of corrosive resistance.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the same prior art as applied to claim 1 above, and further in view of Barber (US 5,208,499).
Barber discloses a conductive contact shoe assembly including spring biased conductive contact shoe 15 received in holder/housing 10, which includes four side housing plates 11 and topside housing plate 13, wherein spring 16 is readable as being positioned in between contact shoe 15 and holder/housing 10 that comprises housing plates. It is noted that Dean does not teach particular details of a contact shoe holder. Therefore, it would have been obvious to one of ordinary skill in the art to rely on the 
 Regarding instant claim 7, contact shoe 14 of Dean is arranged to contact the hub of wheel 11 and configured with a concave base (see Fig. 1). The Prior art structure, as modified, is considered to include similar features.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art applied to claim 6 above and further in view of AZO Materials - 304L Stainless Steel.
304L stainless steel material is known for its corrosive resistant characteristic. Consider for example the 304L stainless steel material described in AZO. It would have been obvious to one of ordinary skill in the art to form/cast the conductive contact shoe of the Prior art structure, as modified, from a known 304L stainless steel material, such as that in described in AZO, for achieving the expected advantage of corrosive resistance.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cutsforth (US 7,880,362) discloses a conductive contact shoe assembly. Brooks (US 6,533,222) and French reference (FR 860539) disclose safety shunt systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK T. LE
Primary Examiner
Art Unit 3617




/MARK T LE/Primary Examiner, Art Unit 3617